Case: 12-1448    Document: 14      Page: 1    Filed: 09/20/2012




           NOTE: This order is nonprecedential.

  WIntteb $>tate~ QCourt of ~peaI~
       for tbe jfeberaI QCtrcutt

                  PA ADVISORS, LLC,
                     Plaintiff-Appellee,
                             v.
          GOOGLE, INC.      AND   YAHOO! INC.,
                   Defendants-Appellees,
                             v.
                JONATHAN LEE RICHES,
                    Movant-Appellant.



                         2012-1448


   Appeal from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0480, Judge
David Folsom.
  Before BRYSON, MOORE and O'MALLEY, Circuit Judges.
PER CURIAM.
                        ORDER
    Jonathan Lee Riches appeals the United States Dis-
trict Court for the Eastern District of Texas's denial of his
motion to intervene. The court considers whether to
dismiss this appeal for lack of jurisdiction.
Case: 12-1448      Document: 14    Page: 2    Filed: 09/20/2012




PAADVISORS, LLC v. GOOGLE, INC.                             2

   This is one of apparently thousands of actions in
which Riches has sought to intervene without having any
meaningful connection to the case.
    On December 30, 2008, the district court denied the
appellant's motion to intervene in this patent infringe-
ment case, noting that the motion failed to disclose any
information relating to the subject-matter of the case.
The district court further observed that "Mr. Riches
cdnclusory statements regarding 'Federal Law violations'
dmmitted against PA Advisors by Google are unfounded
and have no connection to the patent infringement law-
suit before this Court." The court received the appellant's
notice of appeal on June 5, 2012, more than 1000 days
after the denial of his motion to intervene.
    To challenge the district court's order denying his mo-
tion for leave to intervene, the appellant should have filed
a notice of appeal within 30 days of that order. See
Stringfellow v. Concerned Neighbors In Action, 480 U.S.
370, 377 (1987) (explaining that an order denying a
motion for leave to intervene is subject to immediate
review); see also Fed. R. App. P. 4(a)(1)(A) ("[T]he notice of
appeal required by Rule 3 must be filed with the district
clhk within 30 days after entry of the judgment or order
appealed from."). Because this appeal was filed outside
the statutory deadline for taking an appeal to this court,
we must dismiss.
    Accordingly,
    IT Is ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.
Case: 12-1448       Document: 14   Page: 3   Filed: 09/20/2012




3                             PAADVISORS, LLC v. GOOGLE INC.

                                     FOR THE COURT


      SEP 20 2012                    /s/ Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk.
cc: Jonathan Lee Riches
    Charles K. Verhoeven, Esq.
    Jennifer H. Doan, Esq.                                  FILED
    Elizabeth Stoebner Wiley, Esq.
                                                  u.s.THE FEDERAL CIRCUITFOR
                                                       COURT OF APPEAlS

s25                                                    SEP 202012
Issued As A Mandate:      SEP 20. 2012                     JAN HORBAlY
                                                              CLERK